Exhibit 10.39

LOGO [g450053ex10_39pg1.jpg]

December 5, 2012

Peter A. Reynolds

1934 Port Locksleigh Place

Newport Beach, CA 92660

 

  Re: Amendment of Executive Severance Agreement

Dear Pete:

This letter confirms the amendment, as set forth below, of your Amended and
Restated Executive Severance Agreement, dated 9/26/2008, with Apria Healthcare
Group Inc. (the “Severance Agreement”).

In the event that you become entitled to severance pay pursuant to Section 4(a)
of the Severance Agreement and the timing of your delivery of the release of
claims (as contemplated by Sections 4(a)and 4(d) of the Severance Agreement)
could cause the severance pay installments to commence in either of two calendar
years, such installments shall commence in the second of those two years but
shall otherwise be paid in accordance with the Severance Agreement.

Except as expressly provided in the preceding paragraph, your Severance
Agreement continues in effect in accordance with its terms. This letter shall be
construed and interpreted consistent with Section 11(a) of the Severance
Agreement.

 

Apria Healthcare Group Inc.

/s/ Robert S. Holcombe

By:   Robert S. Holcombe Title:   EVP, General Counsel & Secretary

 

ACCEPTED AND AGREED:

/s/ Peter A Reynolds

Peter A. Reynolds

 

1